DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          CARYN NADLER,
                             Appellant,

                                   v.

                     CITY OF CORAL SPRINGS,
                             Appellee.

                             No. 4D20-0048

                          [February 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE17-008862.

  Scott M. Behren, Behren Law Firm, Weston, for appellant.

  Scott D. Alexander, Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.